                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-61162-BLOOM/Valle

PATRICIA KENNEDY,

       Plaintiff,

v.

BHANUBEN G. PATEL d/b/a WESTERN
MOTEL,

      Defendant.
____________________________________/

                                            ORDER

       THIS CAUSE is before the Court upon Plaintiff’s Motion to Set Aside Final Judgment,

Allow Amendment to Complaint to Include the Proper Party Defendant, and to Dismiss Defendant

Bhanuben G. Patel Without Prejudice, ECF No. [18] (“Motion”). Plaintiff Patricia Kennedy

(“Plaintiff”) filed this action against Defendant Bhanuben G. Patel (“Defendant”) on May 8, 2019,

pursuant to the Americans With Disabilities Act, 42 U.S.C. § 12181 et seq. (the “ADA”). ECF No.

[1] (“Complaint”). When Defendant failed to file a timely answer or respond to Plaintiff’s

Complaint, Plaintiff moved for entry of a Clerk’s default, ECF No. [9], which was entered on June

28, 2019, ECF No. [10]. On July 17, 2019, the Court entered a Default Final Judgment against

Defendant. ECF No. [17]. Plaintiff’s Motion now seeks to vacate the Default Final Judgment, re-

open this case, dismiss Defendant without prejudice, and file an amended complaint naming the

correct defendant. ECF No. [18]. For the reasons explained below, Plaintiff’s Motion is granted in

part and denied in part.

       Pursuant to Rule 60, the Court may grant relief from a judgment or order based upon

“mistake, inadvertence, surprise, or excusable neglect.” See Fed. R. Civ. P. 60(b)(1). “By its very
                                                              Case No. 19-cv-61162-BLOOM/Valle


nature, the rule seeks to strike a delicate balance between two countervailing impulses: the desire

to preserve the finality of judgments and the ‘incessant command of the court’s conscience that

justice be done in light of all the facts.’” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 401 (5th

Cir.1981)1 (quoting Bankers Mortg. Co. v. United States, 423 F.2d 73, 77 (5th Cir.1970)). “The

determination of what constitutes excusable neglect is generally an equitable one, taking into

account the totality of the circumstances surrounding the party’s omission.” Sloss Indus. Corp. v.

Eurisol, 488 F.3d 922, 934 (11th Cir. 2007).

       In the instant Motion, Plaintiff states that, subsequent to the entry of Default Final

Judgment, she learned that the county records indicated incorrect information as to the owner of

the property at issue in this action. ECF No. [18] at 2. These county records have since been

corrected to reflect that Gayatri Corporation (“Gayatri”) — not the named Defendant — owns the

allegedly noncompliant property. Id. Plaintiff now seeks to relieve Defendant from the Default

Final Judgment under Rule 60(b)(1), based on this mistake regarding the correct property owner.

Fed. R. Civ. P. 60(b)(1). Accordingly, Plaintiff moves to vacate the Default Final Judgment, re-

open this case, dismiss the improperly named Defendant without prejudice, and amend her

Complaint to reflect Gayatri as the proper defendant. Id.

       Upon review, the Court finds that the circumstances here warrant vacating the Default Final

Judgment against Defendant, pursuant to Rule 60(b)(1), and dismissing the case against Defendant

without prejudice. However, the Court denies Plaintiff’s request to re-open the case and amend

her Complaint to name the proper defendant under Rule 15(a)(2). In her Complaint, Plaintiff

represented in good faith that Defendant owned the property at issue. ECF No. [1]. To the extent




1
 In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981), the Eleventh Circuit adopted
as binding precedent former Fifth Circuit decisions handed down prior to September 30, 1981.

                                                   2
                                                                 Case No. 19-cv-61162-BLOOM/Valle


that this representation is now understood to be incorrect, Plaintiff may file a new action against

Gayatri.2

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. Plaintiff’s Motion, ECF No. [18], is GRANTED IN PART AND DENIED IN PART.

        2. The Default Final Judgment, ECF No. [17], is VACATED.

        3. The above-styled case against Defendant Bhanuben G. Patel is DISMISSED

             WITHOUT PREJUDICE.

        4. Plaintiff’s request to re-open the case and file an amended complaint naming the proper

             defendant is DENIED.

        5. Plaintiff’s Motion for Attorney Fees, ECF No. [13], is denied as MOOT.

        6. To the extent not otherwise disposed of, all pending motions are denied as MOOT and

             all deadlines are TERMINATED.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 6, 2019.




                                                          ________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




2
 Further buttressing this conclusion, in its Default Final Judgment, the Court retained jurisdiction only “to
award attorneys’ fees and costs and to enforce this Final Default Judgment.” ECF No. [17] at 2.

                                                     3
